DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 1-28-2021 has been entered.

Response to Arguments
Applicant's arguments filed 1-28-2021 have been fully considered but they are not persuasive.
Regarding applicant’s arguments directed to the amended limitations, the examiner’s position is that the amended limitation they are just further describing as indicated in the specification as admitted prior art of the present application that the different techniques of measuring position are known to be associated with a given degree or reliability. Thereby, the reliability associated with the GPS of the present application is the same as the reliability associated with the GPS of Tsuboi.
As to the argument “at no point does Tsuboi disclose configuring the terminal device for operation within the wireless telecommunications system by taking into account both the determined mobility status and the determined reliability for the determined mobility status, as required by independent”; the examiner’s position is that Tsuboi discloses in par. 0099: “This allows the base station apparatus 2 to perform mobility control according to the accuracy of a mobility state estimation result”; thereby, clearly reading in the limitation.
Regarding the argument: “Tsuboi makes it clear that a degree of estimation accuracy is based on “the time or measured quantity for estimating the mobility state” and not the method used to determine the mobility state”; the examiner points that applicant is arguing an inherent outcome since the time or measured quantity for estimating the mobility state” depends on the method used to determine the mobility state.
Applicant submits, Tsuboi fails to disclose that the mobility status of the terminal device is predefined, much less that an indication of the predefined mobility status for the terminal device is stored in association with a network part of the wireless telecommunications system, as required by dependent claim 12; the examiner’s position is again that applicant is arguing limitations which are inherently required to communicate. The communication needs to be predefined in other for the transmitter to know what to send and the receiver to know what the information means.
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.

Claim Objections
Claim 16 objected to because of the following informalities:  the status of the claim is currently amended; however, the examiner was unable to find any limitation underlined.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 -4, 6-13, 15-19 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsuboi 20170318611.



As to claim 2, Tsuboi discloses the method according to claim 1, wherein the said configuring the terminal device for operation within the wireless telecommunications system by taking into account of both the determined mobility status and the determined reliability for the determined mobility status includes receiving configuration information from the base station wherein the configuration information is determined by 

As to claim 3, Tsuboi discloses the method according to claim 1, wherein the indication of the determined mobility status for the terminal device comprises an indicator selected from a group comprising a plurality of indicators that identify different predefined relative levels of mobility (see par. 0088, 0099-0100).

As to claim 4, Tsuboi discloses the method according to claim 3, wherein the indication of the determined mobility status for the terminal device comprises an indication that the terminal device is determined to have a relatively low mobility [non-high mobility] (see par. 0088, 0099-0100).

As to claim 6, Tsuboi discloses the method of claim 1, wherein there are a number of different ways for terminal devices operating in the wireless telecommunications system to determine their mobility status (see par. 0098), and the indication of the determined reliability for the determined mobility status comprises an indication of the way in which the mobility status has been determined (see par. 0099-0100).

As to claim 7, Tsuboi discloses the method of claim 1, wherein the indication of the determined reliability for the determined mobility status comprises an indication of whether the determined mobility status has been determined from signaling 

As to claim 8, Tsuboi discloses the method of claim 1, wherein the determined mobility status comprises an indication of whether the mobility status has been determined by counting handovers and / or cell reselections between base stations for the terminal device (see par. 0010, 0094, 0107-0108, 0117-0118).

As to claim 9, Tsuboi discloses the method of claim 1, wherein said conveying an indication of the determined mobility status and an indication of the determined reliability for the determined mobility status to the base station includes conveying an indication of a mobility status associated with a pre-defined reliability (see par. 0099-0100).

As to claim 10, Tsuboi discloses the method of claim 1, wherein the mobility status for the terminal device is predefined for the terminal device (see par. 0099-0100).

As to claim 11, Tsuboi discloses the method of claim 10, wherein an indication of the predefined mobility status for the terminal device is available to the base station and wherein said conveying the indication of the determined mobility status and the indication of the determined reliability for the determined mobility status to the base station includes conveying an identifier for the terminal device (see par. 0099-0100).

As to claim 12, Tsuboi discloses the method of claim 10, wherein an indication of the predefined mobility status for the terminal device is stored in association with a network part of the wireless telecommunications system (see par. 0099-0100).

As to claim 13, Tsuboi discloses the method of claim 1, wherein the determined mobility status for the terminal device and/or the determined reliability for the determined mobility status is determined from a plurality of previously determined locations [cells] for the terminal device (see par. 0010-0016, 0094, 0098, 0107-0108, 0117-0118).

As to claim 15, Tsuboi discloses the method of claim 1, wherein the determined indication of mobility status for the terminal device and/or the determined indication of reliability for the determined mobility status is conveyed by the terminal device to the base station in response to the terminal device determining there has been a change in mobility status and/or the reliability for the terminal device as compared to a previously conveyed indication of mobility status for the terminal device and/or indication of reliability for the mobility status (see par. 0095).

As to claim 16, Tsuboi discloses the method of claim 1, wherein configuring the terminal device for operation within the wireless telecommunications system by taking into account both the determined mobility status and the determined reliability for the determined mobility status includes configuring an aspect of the operation of 
As to claim 17, Tsuboi discloses the method of claim 1, wherein the indication of the determined mobility status and/or the indication of the determined reliability for the determined mobility status is conveyed to the base station during a radio resource connection setup procedure (see par. 0010-0016, 0099-0100).

As to claims 18-19 and 22, Tsuboi discloses the terminal device[1]/circuitry/BTS[2] for communicating with a base station[2]/terminal[1] in a wireless telecommunications system, wherein the terminal device comprises a controller and a transceiver configured to operate with the controller, such that the terminal device, determines a mobility status for the terminal device using one mobility status method selected from among a plurality of candidate mobility status methods available for use, determines an associated reliability for the determined mobility status from among a plurality of reliabilities that are respectively pre-associated with the plurality of candidate mobility status methods in advance of determining the mobility status for the terminal device [as admitted in the specification page 7, lines 12-18, the limitation is admitted prior art: using global positioning satellite (GPS) techniques, or any .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi in view of Anepu 20130188503.

As to claim 5, Tsuboi discloses the method according to claim 1, wherein the indication of the mobility status for the terminal device comprises an indication that the terminal device is determined to be a normal-mobility state, a high-mobility state, or a medium-mobility state (see par. 0053-0055, 0088, 0093, 0099-0100, 0123). Tsuboi does not specifically disclose stationary. However, it would have been obvious to one of the ordinary skills in the art that the normal-mobility state include when the terminal device does not change cell (see par. 0053-0055), thereby been stationary from the cell perspective. Additionally, Tusboi discloses that additional states could be added (see par. 0093). In an analogous art, Anepu discloses specifically stationary (see par. 0048). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to add the no mobility state of Anepu to the Tsuboi method, since Tsuboi already suggested that additional indications could be added to increase the detail of the states and prevent excess signaling as suggested by both references.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi in view of Pereira 20100004005.

As to claim 14, Tsuboi discloses the method of claim 1, wherein the determined mobility status for the terminal device and/or the determined reliability for the determined mobility status is determined from the terminal device (see par. 0099-0100). Tsuboi fails to disclose the terminal device being connected one of a docking station and a fixed power supply. In an analogous art, Pereira discloses the terminal device being connected one of a docking station and a fixed power supply which is used to determine location/mobility (see par. 0025). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to add the teachings of Pereira to easily and quickly determine location and/or mobility; thereby, reducing time to determine the status and saving power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/           Primary Examiner, Art Unit 2647